DETAILED ACTION
Response to Arguments
Applicant's arguments filed  on page 12 have been fully considered but they are not persuasive.
Applicant argues “Kristof cannot fairly suggest (per claim 14) providing a motion-artifact-corrected magnetic resonance imaging data set using a result of the filtering. Merely detect motion corruption”.  The office agrees.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, LU teaches motion detection and correcting images with detected motion, and the rejection is based on the combination of LU and Kristof by substituting LU’s motion detection method based on k-space with a neural network taught by Kristof.  Whether Kristof teaches correcting image or not is irrelevant in the construction of the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15,  18 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LU (US 20150241538) in view of KRISTOF ( MEDING KRISTOF ET AL: "Automatic detection of motion artifacts in MR images using CNNS", 5 March 2017)


a memory (46, 50 in Fig. 1) storing machine executable instructions and the trained deep learning network, 
wherein an execution of the machine executable instructions causes the processor to control the magnetic resonance imaging data processing system to: 
receive a magnetic resonance imaging data set (40 in Fig. 1), -7- 
process one or more motion artifacts present in the received magnetic resonance imaging data set ( 208 in Fig. 2; [0033], using the k-space center information; 210 in Fig. 2; [0035], motion artifacts of the object with respect to each image can be identified), 
wherein the processing further comprises:
providing a motion-artifact-corrected magnetic resonance imaging data set using a result of the filtering (214 in Fig. 2; [0037], motion-corrected image).

LU does not expressly teach
apply the received magnetic resonance imaging data set as an input to the trained deep learning network, 
using the trained deep learning network,
wherein the deep learning network is further trained for filtering motion artifacts present in magnetic resonance imaging data sets,

However, KRISTOF teaches 
apply the received magnetic resonance imaging data set (Fig. 3) as an input to the trained deep learning network (Fig. 1), 
using the trained deep learning network (Section 4, to identify a scan as being motion corrupted right after acquisition),
wherein the deep learning network is further trained for filtering motion artifacts present in magnetic resonance imaging data sets( Section 4, to identify a scan as being motion corrupted right after acquisition),
filtering the one or more motion artifacts present in the magnetic resonance imaging data set using the trained deep learning network( Section 3, detect motion features),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of LU and KRISTOF, by substituting the method of generating reference image to identify motion artifact in LU with the method of training a CNN model to identify motion artifact in KRISTOF.
One of ordinary skill would have been motivated to do such combination to “enables fully automated detection of motion artifacts in MR scans without special hardware requirements” (KRISTOF, abstract).

Regarding claim 18, LU in view of KRISTOF  teaches the computer program product of claim 14 wherein the execution of the machine executable instructions further causes the processor to control the magnetic resonance imaging data processing system to train the deep learning network, wherein the training comprises: 

wherein each of the magnetic resonance imaging training data sets is assigned with a motion artifact level identifier, wherein the training comprises training the deep learning network for determining motion artifact levels of magnetic resonance imaging data sets comprising: 
applying the magnetic resonance imaging training data sets as input to the deep learning network( KRISTOF, Fig. 1), 
determining for each of the magnetic resonance imaging training data sets a motion artifact level of the respective magnetic resonance imaging training data set using the trained deep learning network(KRISTOF, Fig. 1) , -9- 
providing the motion artifact levels ( KRISTOF, Page 831; The "no motion" case corresponded to S = O.; motion amplitude) of the magnetic resonance imaging training data sets as output from the deep learning network, 
comparing the output of the deep learning network with the motion artifact levels identified by the motion artifact level identifiers assigned to the input to the deep learning network ( KRISTOF, Fig.2, Stochastic gradient descent), 
adapting network parameters of the deep learning network in order to reduce differences between the output of the deep learning network and the motion artifact levels identified by the motion artifact level identifiers assigned to the input to the deep learning network( KRISTOF, Section 3, accurate predictions, 0.948 for S = 0.3; Fig. 4; Table 2).  

Claims 15 and 19 recite the method carried out in the computer program product in claims 14 and 18, and they are also rejected.
Allowable Subject Matter
Claims 1, 4, 7-13, 16-17 are allowed.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661